—Appeal from a judgment of the Supreme Court (Castellino, J.), entered August 13, 2001 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Superintendent of Elmira Correctional Facility finding petitioner guilty of violating certain prison disciplinary rules.
*781Following a tier II disciplinary hearing, petitioner was found guilty of violating prison disciplinary rules prohibiting inmates from refusing a direct order and interfering with an employee. Petitioner’s contention that the misbehavior report underlying these charges was filed in retaliation for his filing of numerous grievances and written complaints presented a credibility question for respondents to resolve (see, Matter of Pryce v Goord, 281 AD2d 665). We find no reason to disturb the determination resolving that issue against petitioner. Petitioner’s remaining contentions, including his assertion of Hearing Officer bias, have been examined and found to be without merit.
Mercure, J.P., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.